The opinion of the Court was delivered by
JOHNSTON, Ch.
Upon the point argued before us, (which, indeed, is not brought before us in any ground of appeal,) we *282entirely agreee with tbe Chancellor. The point argued is, that, although according to the statute, and according to all the decisions upon its construction, the assets of a deceased debtor are distributable among his creditors, with reference to the rank of their demands at the time of his death; yet that this order is to be disturbed, so as to give a preference to the first creditor who obtains judgment against the executor.
Upon such a proposition the Court cannot hesitate. It is utterly untenable.
It is ordered that the order be affirmed and the appeal dismissed.
DüNKIN, Dargan and Wardlaw, CC., concurred.

Appeal dismissed.